Citation Nr: 0916480	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  06-08 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Entitlement to a compensable rating for residuals of a 
left great toe fracture.

3.  Entitlement to a compensable rating for 
psuedofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1967 to April 1971 and from August 1973 to July 1975.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision that 
declined to reopen the claim of entitlement to service 
connection for a back disorder and denied compensable ratings 
for residuals of a left great toe fracture and 
psuedofolliculitis barbae.  In October 2006 a hearing was 
held before a Decision Review Office (DRO) and in January 
2009 a Travel Board hearing was held before the undersigned; 
transcripts of these hearings are associated with the claims 
file.


FINDINGS OF FACT

1.  A May 1992 rating decision, from which the Veteran 
initiated, but did not perfect an appeal, declined to reopen 
a claim of service connection for a back disability, which 
had been previously denied essentially on the basis that an 
acute back injury in service had resolved, and that the 
Veteran's current back disability was not shown to be related 
to his service.

2. Evidence received since the May 1992 rating decision does 
not tend to show that any current back disability is related 
to the Veteran's service, to include as due to injury 
therein; does not relate to the unestablished fact necessary 
to substantiate the claim of service connection for a back 
disability; and does not raise a reasonable possibility of 
substantiating such claim.

3.  The Veteran's residuals of left great toe fracture may 
reasonably be shown to approximate a disability picture best 
characterized as moderate foot injury.

4.  The Veteran's pseudofolliculitis is reasonably shown to 
be manifested by one characteristic of disfigurement; visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features, or two or 
three characteristics of disfigurement are not shown.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the 
claim of service connection for a back disability may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

2.  A 10 percent rating is warranted for the Veteran's 
residuals of a left great toe fracture.  38 U.S.C.A. § 1155, 
5107 (West); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code (Code) 
5284 (2008).

3.  A 10 percent rating is warranted for the Veteran's 
pseudofolliculitis barbae.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Code 7800 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1)(including as amended effective May 30, 
2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).  

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), 
the Court held, in essence, that when a claimant seeks an 
increased rating, the Secretary must give the claimant (1) 
notice that, to substantiate a claim, the claimant must 
provide (or ask the Secretary to obtain) evidence of a 
worsening of the condition and its impact on employment and 
daily life; (2) notice of how disability ratings are 
assigned; (3) general notice of any diagnostic code criteria 
for a higher rating that would not be satisfied by evidence 
of a noticeable worsening of symptoms and effect on 
functioning (such as a specific measurement or test result); 
and (4) examples of the types of medical and lay evidence the 
veteran may submit to support an increased rating claim.

A December 2004 letter (prior to the RO's initial 
adjudication of the claims) informed the Veteran of evidence 
and information necessary to substantiate claims for service 
connection and increased ratings, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  June and July 2008 letters 
essentially complied with the notice requirements of Dingess 
and Vazquez.  The July 2008 letter also advised the Veteran 
that since his claim for service connection for a back 
disability had been the subject to a previous final denial, 
in order for him to reopen his claim he needed to submit new 
and material evidence.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  It explained what kind of evidence would be new and 
material, the basis for the previous denial, and what the 
evidence must show to substantiate the underlying claim of 
service connection for a back disability.  (The letter 
indicated that he needed to submit evidence that showed his 
current back disability was related to, incurred in, or 
aggravated by his service.  Notably, at an October 2006 DRO 
hearing the Veteran had been advised that since there was a 
negative nexus opinion in the record, to reopen the claim he 
would need submit a medical opinion that related his back 
disability to his service.  

Although complete notice was not provided prior to the 
initial adjudication of the claims, which constitutes a 
notice timing defect, the matters were readjudicated by a 
November 2008 supplemental statement of the case, which cured 
the defect.  See 38 U.S.C.A. § 7105; see Mayfield v. 
Nicholson, 20 Vet. App. 537, 542 (2006).  

The Veteran's service treatment records (STRs) are associated 
with his claims file.  The RO has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  The RO 
arranged for VA examinations as to these matters.  (Although 
the duty to assist by arranging for a VA examination or 
obtaining a medical opinion does not attach until a 
previously denied claim is reopened (see 38 C.F.R. § 3.159 
(c)(4)(iii)), the RO obtained an opinion regarding the 
etiology of the Veteran's back disability.)  At his request, 
the Veteran was afforded a 90 day abeyance period following 
the Travel Board hearing to submit additional evidence.  VA's 
duty to assist in these matters is met.  

II. Claim to Reopen

Legal Criteria, Factual Background and Analysis

An unappealed March 1988 rating decision denied service 
connection for a back disability, finding, in essence, that a 
back injury in service was acute, and resolved without 
residuals, and that current disability was unrelated to 
service.  A May 1992 rating decision, from which the Veteran 
initiated, but did not perfect an appeal, declined to reopen 
the claim.  Those decisions are final based on the evidence 
of record at the time of the decisions.  38 U.S.C.A. § 7105.  
.Generally, when a claim is disallowed, it may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered.  Id.  However, a claim on which 
there is a final decision may be reopened if new and material 
evidence is received.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including as pertinent here 
arthritis) may be service connected on a presumptive basis if 
they become manifest to a compensable degree within a 
specified period of time following discharge from active 
service (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance in the evidence 
regarding service origin, reasonable doubt is to be resolved 
in the veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. §  
3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  If so, the claim is denied; 
if the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, as to the claims.

Evidence of record at the time of the May 1992 rating 
decision included the Veteran's STRs.  A September 1973 
record notes the Veteran was seen for complaints of low back 
pain of 3 days duration.  He denied history of back problems.  
Examination revealed there was no muscle spasm.  The 
impression was acute strain, and he was put on light duty for 
3 days.  In October 1973, he was seen for complaint of back 
pain of 2 weeks duration, not relieved by rest.  The 
impression was chronic low back pain.  On evaluation later 
that month, he reported a lifting injury 2 weeks prior.  
After a few days of rest the back was improved,  and he 
turned to the field, where he reinjured his back with heavy 
lifting.  His back improved with 4 days of rest.  There were 
no back complaints noted in 1974.  In June 1975 (prior to 
service discharge) medical history there was no mention of 
back complaints.  

A November 1987 VA orthopedic examination did not note any 
back complaints or findings.

September 1989 to May 1992 private medical records include 
May 1991 X-ray and CT scan reports that show the Veteran was 
found to have Grade I spondylolisthesis of L5 on S1 and 
central herniated disc at L4-L5.  There was also a fracture 
through the pars interarticularis at L5-S1.  An August 1991 
evaluation report notes the Veteran reported his low back 
pain began when he was in the service in the early 1970s.  He 
added that since that time, he had recurrent attacks of back 
pain that was severe at times.

At a March 1993 hearing before a hearing officer at the RO, 
the Veteran testified he injured his back in 1973 loading 
howitzers.  He had occasional back problems after the injury 
but did not seek treatment in service or for many years 
thereafter.  

Evidence received since the May 1992 rating decision includes 
a report of a December 1976 X-ray that found first degree 
spondylolisthesis and spina bifida occulta.

An April 1994 private medical record notes the Veteran 
complained of bilateral thumb stiffness.  Nerve conduction 
studies showed equivocal evidence of mild, chronic, bilateral 
upper cervical radiculopathies.  

A November 2004 MRI found mild degenerative changes, but no 
focal disc herniation, foraminal, or spinal canal stenosis.

On January 2005 VA examination, the examiner elicited history 
from the Veteran and noted that the injury in service was an 
acute strain and that such injury was not an imaging 
diagnosis.  He added that the history of the evolution of the 
low back pain was such that he could not relate the present 
chronic low back pain to the injury in service.  He commented 
that if the injury in service had any relationship to the 
Veteran's chronic low back pain, he would have been 
experiencing ongoing low back pain from the time of the 
injury.  The examiner opined the Veteran had chronic low back 
pain of no relationship to a low back injury suffered during 
military service.  

At an October 2006 DRO hearing, the Veteran testified 
regarding his low back injury in 1973.  He stated that a 
physician told him that there were very old fractures and a 
lot of arthritis in his cervical and lumbar spine.  

At the January 2009 Travel Board hearing, the Veteran 
testified he sprained his back in 1969 lifting a projectile.  
He stated that in the 1980s he submitted evidence that he had 
multiple old fractures in his cervical and lumbar spine.  

Because the claim of service connection for a back disability 
was previously denied on the basis that the Veteran's back 
injury in service was acute and that the evidence did not 
show a nexus between his current back disability and his 
service, for evidence to be new and material in this matter, 
it must address the matter of a nexus between the current 
back disability and the Veteran's service/injury therein.  
The December 1976 VA X-ray report of the lumbar spine is new 
evidence to the extent that it was not previously of record.  
However, because the record in 1992 contained a diagnosis of 
spondylolisthesis, because the x-ray does not show arthritis 
(so as to trigger the presumptive provisions of 38 U.S.C.A. 
§ 1112), and because the report does not tend to link the 
pathology shown to service it is not material evidence.  
Likewise, April 1994, and November 2004 private treatment 
records are "new" to the extent that they were not in the 
record in May 1992.  However, they are not material because 
they do not address the matter of a nexus between the 
Veteran's current back disability and his service.  

The January 2005 VA examination report is also "new" 
evidence because it was not previously of record; however, it 
is not material evidence because it is not probative of the 
Veteran's, but supports the negative evidence against his 
claim.

The evidence received since May 1992 does not include any 
competent (medical) evidence to the effect that the Veteran's 
current back disability is related to his service to include 
the injury noted therein.  His own testimony and statements 
relating his back disability to service are not competent 
evidence in the matter because the etiology of a disability 
and the matter of a nexus between current disability and a 
remote injury are medical questions that require medical 
expertise,  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The Veteran was specifically advised at the October 
2006 DRO hearing (and reminded at the January 2009 Travel 
Board hearing) that evidence of a nexus was needed to reopen 
his claim.  At his request, following the January 2009 
hearing the case was held in abeyance for submission of such 
evidence; none was received.  
As no additional evidence received since May 1992 is 
competent evidence that tends to relate the Veteran's current 
back disability to his service, the Board must find that the 
evidence received does not relate to the unestablished fact 
necessary to substantiate the claim of service connection for 
a back disability, does not raise a reasonable possibility of 
substantiating the claim, and is not new and material.  

III. Increased Ratings

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

Where there is a question as to which of two evaluations 
applies, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Residuals of Left Great Toe Fracture

On January 2005 VA examination, the physician stated the 
Veteran's left great toe looked entirely normal and did not 
demonstrate tenderness.  He also noted the Veteran was not 
examined in a state of increased activity and/or 
exacerbation.  No residuals of the left great toe fracture 
were found on examination.  

At an October 2006 DRO hearing, the Veteran testified that he 
had sharp pain and achiness in his left great toe when the 
weather changed, at rest, or when walking.  He stated that 
the toe occasionally locked up.  Sometimes the pain was 
daily; other times it occurred approximately twice a week.  

On November 2006 VA examination, the Veteran reported he had 
not received treatment for his left great toe disability, and 
that it had progressively increased in severity.  He reported 
pain, swelling, heat, redness, and stiffness at rest, or on 
walking or standing.  He also complained of weakness, 
fatigability, and lack of endurance.  Objectively, there was 
no evidence of painful motion, swelling, instability, or 
weakness, but there was moderate tenderness along the medial 
side of the great toe.  He had flare-ups of pain at least 
weekly and they usually lasted less than one day.  
Precipitating factors were standing or walking, and the 
flare-ups were alleviated by rest.  He was unable to stand 
for more than a few minutes and he was unable to walk more 
than a few yards.  

On August 2008 VA examination, the Veteran indicated he had 
not received treatment for his left great toe, and that it 
was symptomatic with pain and stiffness at rest, walking, or 
standing.  He complained of fatigability, weakness, and lack 
of endurance.  Objectively, there was evidence of painful 
motion and severe tenderness, but not of instability, 
weakness, atrophy, or abnormal weight bearing.  Ranges of IPJ 
motion of the great toe were: Active dorsiflexion 0 degrees; 
passive dorsiflexion 10 degrees, active plantar flexion 30 
degrees (with pain at the end range); and passive plantar 
flexion 40 degrees (with pain at the end range).  The Veteran 
reported that he worked full-time, and had not lost time from 
work during the past 12-month period.  He also indicated that 
his disability moderately affected his ability to perform 
chores, shop, and exercise.

At the January 2009 Travel Board hearing the Veteran 
testified that he sometimes had to shorten his stride due to 
left great toe pain.  Most of the time, he had pain from the 
ball of the toe to its tip, tingling in the toe, and he could 
not bend the toe down.  He did not have to do anything to 
trigger the pain.  He estimated the pain was [generally] 
moderate in severity and moderately severe at times.  When 
the toe hurt his activities were restricted; at times he had 
to wait for the pain to subside.  
The Veteran's residuals of left great toe fracture are rated 
0 percent under Code 5284 (for other foot injuries), which 
provides ratings of 10 percent for moderate foot injury, 20 
percent for moderately severe foot injury, and 30 percent for 
severe foot injury.  A note following Code 5284 provides that 
a 40 percent rating is warranted where there is actual loss 
of use of the foot.  38 C.F.R. § 4.71a.  

The terms "moderately severe" and "severe" are not defined in 
the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  The use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

The Veteran has consistently reported pain in his left great 
toe.  Although he acknowledges it is not constant, he 
indicates it is a daily occurrence.  His statements 
describing his symptoms and condition are competent evidence 
to the extent that he can describe what he experiences.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  VA 
examinations in 2006 and 2008 found objective evidence of 
pain and tenderness in the Veteran's left great toe.  And 
although the 2005 examiner found no such evidence, he 
acknowledged that the examination was during a period of 
inactivity, with no exacerbation of symptoms at the time.  
The Veteran's left great toe is shown to be tender at times, 
and the disability involves some restriction of 
motion/painful motion.  Resolving reasonable doubt in the 
Veteran's favor, the Board finds that the manifestations 
shown present a disability picture reasonably characterized 
as moderate foot injury, warranting a 10 percent rating under 
Code 5284.

A higher rating of 20 percent is not warranted as moderately 
severe foot injury is not shown at any time during the appeal 
period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
While the evidence shows the Veteran has left foot pain at 
rest, painful motion, and limitations walking, such do not 
occur with a frequency or intensity consistent with 
moderately severe foot disability.  Flare-ups (which vary in 
frequency from daily to twice a week, are not prolonged, and 
resolve with stoppage of activity/rest.  

Finally, the Board notes that the evidence does not suggest 
that the disability picture presented by the left great toe 
disability is exceptional, or that schedular criteria are 
inadequate.  As noted above, the manifestations shown all 
fall within the parameters of a characterization of moderate 
disability.  By the Veteran's own account [i.e., that he lost 
no time from work], the disability has not adversely impacted 
on his employment.   

Pseudofolliculitis Barbae

On January 2004 VA examination, the Veteran had 
pseudofolliculitis that consisted of papules and pustules in 
his beard area on both cheeks.  

On February 2006 VA examination, the Veteran had scattered 
pink papules in the beard area on both cheeks.  However, as 
the examination was not in relation to the Veteran's 
pseudofolliculitis barbae, the extent of this skin disability 
was not addressed.  

In October 2006, the Veteran testified that he shaved once or 
twice a week depending on the hairs and bumps on his face.  
He did not treat his bumps with any medication.  

On November 2006 VA examination, the Veteran's face beard 
area had erythematous papules consistent with 
pseudofolliculitis barbae.  

On August 2008 VA examination, the Veteran reported that due 
to psuedofollicultis barbae he shaved only approximately 
every two weeks, and that such was painful at times.  The 
examiner noted there was a moderate degree of 
pseudofolliculitis barbae that extended across the entire 
beard line.  None of the lesions were adherent or grossly 
disfiguring, but they were uncomfortable for the Veteran.  

In January 2009, the Veteran testified that he only shaved 
once or twice a week.  Bumps usually emerged with ingrown 
hairs or hard knots.  Due to discomfort, he allowed his beard 
to grow to allow his face an opportunity to heal after 
shaving.  He was currently wearing a beard, but he stated 
that once he shaved, the skin from his neck up was 
discolored; it was a dark pinkish color, almost brown.  
Although the bumps cleared up, they did not clear up 
completely.  He also stated that the scarring never went 
away.

The Veteran's pseudofolliculitis is rated under Code 7800 
(for disfigurement of the head, face, or neck), which 
provides for an 80 percent rating with visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement; 
a 50 percent rating with visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement s warranted; a 
30 percent rating with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement; and a 10 percent 
rating where there is one characteristic of disfigurement.  
38 C.F.R. § 4.118.

Note (1) following provides that the eight characteristics of 
disfigurement for purposes of evaluation under Code 7800, 
are: a scar 5 or more inches (13 or more cm.) in length; scar 
at least one-quarter inch (0.6 cm.) wide at widest part; 
surface contour of scar elevated or depressed on palpation: 
scar adherent to underlying tissue; skin hypo-or hyper-
pigmented in an area exceeding six square inches (39-sq. 
cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39-sq. cm.); skin indurated and inflexible in 
an area exceeding six square inches (39-sq. cm.).  Note (3) 
provides for consideration of unretouched color photographs 
when evaluating under these criteria.  38 C.F.R. § 4.118.

In applying the regulatory criteria to the Veteran's 
pseudofolliculitis barbae, the Board finds that the Veteran 
has one characteristic of disfigurement.  At the Travel Board 
hearing, he testified that his skin was discolored and 
darkened due to the recurrence of his pseudofolliculitis 
barbae.  The Veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Since the discoloration of his skin 
is a characteristic capable of lay observation (and was 
observed at the hearing), the Board accepts his account as 
accurate.  

The next higher rating of 30 percent is not warranted because 
manifestations of visible or palpable tissue loss, gross 
distortion or asymmetry of a feature or paired feature, or 
two or three characteristics of disfigurements are not shown.  
While the Veteran testified the bumps have produced scars, 
they are not shown to be 5 inches in length, 1/4 inch wide, 
adherent to underlying tissue, elevated, or depressed.  
Furthermore, the evidence does not show his 
pseudofolliculitis barbae has produced abnormal skin texture 
in an area exceeding 6 square inches; missing underlying soft 
tissue in an area exceeding 6 square inches; or indurated and 
inflexible skin in an area exceeding 6 square inches.  The 
record does not reflect any distinct period of time during 
the appeal period when the criteria for the next higher 
rating were met.  See Hart, supra.

As for whether potentially applicable criteria for a higher 
rating under Code 7806 were met or approximated, his 
pseudofolliculitis barbae was not shown to affect 20 to 40 
percent of exposed areas, or to require intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs.  See 38 C.F.R. § 4.118.  

Finally, the Board notes that the evidence does not suggest 
that the disability picture presented by the 
pseudofolliculitis barbae is exceptional or that schedular 
criteria might be inadequate.  The manifestations shown are 
encompassed by the criteria for a 10 percent rating; there is 
no suggestion that the folliculitis adversely impacts on 
employment.  Accordingly, referral for extraschedular 
consideration under 38 C.F.R. § 3.321 is not warranted.


ORDER

The appeal to reopen a claim of service connection for a back 
disability is denied.

A 10 percent rating is granted for residuals of a left great 
toe fracture, subject to the regulations governing payment of 
monetary awards.

A 10 percent rating is granted for pseudofolliculitis barbae, 
subject to the regulations governing payment of monetary 
awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


